Citation Nr: 1118611	
Decision Date: 05/16/11    Archive Date: 05/26/11

DOCKET NO.  06-31 793A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder (claimed as anxiety, panic attacks and depression), to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

S.J. Janec, Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to July 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision of the Cleveland, Ohio, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for a nervous condition (claimed as anxiety, panic attacks and depression), and denied service connection for PTSD.  

Although the RO adjudicated the issues as two separate claims, the Board has combined them pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) (a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him).  

The Veteran was scheduled for a videoconference hearing before RO personnel in March 2007.  He failed to report.  He was scheduled for a videoconference hearing before a Veterans Law Judge in July 2007.  He failed to report.  

The Veteran submitted additional evidence directly to the Board without a waiver of RO review as required by 38 C.F.R. § 20.1304 (2010).  

For the reasons explained below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has a psychiatric disability, to include PTSD, as a result of his military service.  Private and VA treatment records denote various psychiatric diagnoses, including major depressive disorder, PTSD, and an anxiety disorder.  

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  8 U.S.C.A. § 1110 (West 2002) 38 C.F.R. § 3.303 (2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) (2010).

In each case where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medial and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).  

The evidence does not show, and the Veteran has not alleged, that he served in a combat capacity during his tour of duty in the Republic of Vietnam during the Vietnam era.  In a March 2006 statement in support of the claim, a counselor at the Vet Center in Wheeling, West Virginia, noted that the Veteran served as a clerk in the personnel section of the 101st Airborne Division, including during the Tet Offensive.  He reported that the Veteran's responsibilities included processing in and out all officers, including those who were killed in action.  He assisted his major with unscheduled visits to the EVAC hospital and to the morgue.  He was also taken on jeep rides to check the base perimeter.  These stressors have caused his current psychiatric disorder.  

The Veteran's service personnel records confirm that he served with the 101st Airborne Division as a personnel specialist (including in Officers Records and Awards and Decorations), and a PSD driver, in the Republic of Vietnam during the Vietnam Era from March 1967 through  September 1968.  His campaigns included the Phase II and Phase III of the Vietnam Counteroffensive, as well as an unnamed campaign.  His awards and decorations included the Parachute Badge, the Army Commendation Medal and the Bronze Star.  

The Board finds that the Veteran's reported experiences and stressors are credible and consistent with the places and circumstances of his service.  See 38 U.S.C.A. § 1154(a).  Hence, independent verification is not necessary.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159 (2010).  A medical examination or medical opinion is deemed to be necessary if the record does not contain sufficient competent medical evidence to decide the claim, but includes competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of disability, establishes that the veteran suffered an event, injury, or disease in service, or has a disease or symptoms of a disease manifest during an applicable presumptive period, and indicates the claimed disability or symptoms may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4) (2010).  In light of the facts presented here, the Board finds that an examination is warranted.  Hence a remand is necessary.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide the names, addresses and dates of treatment for all medical providers who have treated him for a psychiatric disability however diagnosed, since service, that are not already included in the file.  Obtain any outstanding records and associate them with the file.  

2.  Obtain outstanding VA treatment records dated from September 2006 to the present, in particular all records pertaining to the Veteran's treatment for a psychiatric disability.  

3.  Thereafter, schedule the Veteran for a VA psychiatric examination for the purpose of ascertaining the nature and likely etiology of any currently diagnosed psychiatric disorder.  The claims folder should be made available to the medical professional providing the opinion for review in conjunction with rendering the opinion.  Based on the examination and review of the record, the examiner is asked to address following:  

a. Does the Veteran have a current psychiatric disorder?  If so, specify all current diagnoses for the record.  
b. If the examination results in a psychiatric diagnosis, the examiner should offer an opinion as to the etiology of the disorder, to include whether it is at least as likely as not (a 50 percent or greater probability) that any currently demonstrated psychiatric disorder had its onset during the Veteran's period of active duty or is otherwise related to the stressors he experienced while on active duty.  

A rationale for all opinions expressed should be provided.  If the examiner cannot reach a conclusion without resorting to speculation, it should be so stated in the examiner's report, with an explanation as to why.  

4.  After the above development has been fully accomplished, readjudicate the issue on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Thereafter, return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).  

